DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the RCE filed on 06/06/2022.
Claims 21-36 have been added.
Claims 5-20 have been canceled.
Claims 1-4, and 21-36 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure Statement(s) filed 06/09/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Allowable Subject Matter
Claims 1-4, and 24-26 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21, and 22 recite the clause “wherein the data representing the at least one merchant transaction processing request comprises…”, however depend upon claim 1.  Claim 1 does not recite data representing at least one merchant transaction processing request, as its claim 3 which introduces “data representing a merchant transaction processing request.”, which claims 21 and 22 do not depend on.  Therefor there is insufficient antecedent basis for this limitation in the claim.  Examiner also notes claim 35 recites this limitation, which depends on claim 21.
 Similarly, claims 27 and 30, recites the clause “wherein the data representing the at least one merchant transaction processing request comprises…”, however depend upon claim 2.  Claim 2 does not recite data representing at least one merchant transaction processing request, as its claim 3 which introduces “data representing a merchant transaction processing request.”  Therefor there is insufficient antecedent basis for this limitation in the claim.
Similarly, claims 29 and 33 recites the clause “wherein the data representing the at least one merchant transaction processing request comprises…”, however depends upon claim 4.  Claim 4 does not recite data representing at least one merchant transaction processing request and does not depend on claim 3 which introduces “data representing a merchant transaction processing request.”  Therefor there is insufficient antecedent basis for this limitation in the claim.
Claims 28 and 32, recites the clause “wherein the data representing the at least one merchant transaction processing request comprises…” and depend on claim 3.  Claim 3 however recites “data representing a merchant transaction processing request.” (Claim 3 does not recite at least one…).  Therefor there is insufficient antecedent basis for this limitation in the claim.
Claims 23, 34-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of being dependent on claims 21, 22, and 33, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. P. De, K. Dey, V. Mankar and S. Mukherjea, "Towards an interoperable mobile wallet service," 2013 10th International Conference and Expo on Emerging Technologies for a Smarter World (CEWIT), 2013, pp. 1-6, doi: 10.1109/CEWIT.2013.6713767., discloses:
iii. On receiving a token, the receiver may reject a token, if the token is wrongly delivered, or the token information, like the amount, is incorrect. The token is again invalidated, and the sender notified. The sender has the option of editing the token, and re-instantiating it.
iv. During token encashment, the clearance from the sender’s wallet may fail if there is insufficient balance. In this case, the token is marked as not encashed. The receiver is notified of the failure, and the sender is notified of the payment failure. The token is invalidated, and must be regenerated. This can be handled like a dishonored check.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694